Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

2. 	Applicant’s “Amendment and Request for Reconsideration” filed 04.30.2021 has been considered.

3.	Applicant’s response by virtue of amendment to the claims has overcome the Examiner's rejection under 35 USC §101.

4. 	Claims 27, 32, 33, 41, and 46-48 have been amended. Therefore, claims 27-34 and 41-49 remain pending in this application.
Double Patenting

5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing 

6.	Claims 27-34 and 41-49 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,664,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

See Table of Exemplary Claim 27 below: 

Current Application Number
16/852,314
US Patent Number
10,664,797
Claim 27. A computer system comprising: a computer-readable memory storing executable instructions; and a computer computer-readable memory, wherein the computer processor is configured to execute the executable instructions to at least: store a distributed electronic ledger of transactions related to an item; for each entity in a supply chain of entities performing transactions related to the item, receive a request from the entity to add to the distributed electronic ledger, a distributed electronic ledger record identifying a transaction related to the item; and determine that the entity from which the request is received is authorized to add a distributed electronic ledger record to the distributed electronic ledger, wherein to determine that the entity is authorized, the computer processor is configured to execute entity to participate in the distributed electronic ledger; identify a type of the distributed electronic ledger record to be added to the distributed electronic ledger; determine that the entity verified to participate in the distributed electronic ledger is authorized to add a distributed electronic ledger record of the type identified; and add the distributed electronic ledger record to the distributed electronic ledger, wherein the distributed electronic ledger records added to the distributed electronic ledger form a verifiable history of transactions related to the item.
Claim 1. A computer-implemented method for certifying a distributed electronic ledger, the computer-implemented method comprising: 

Claim 3. The computer-implemented method of claim 1, further comprising: receiving, from a first entity, transaction information indicating that the item is formed from a first input item and a second input item, wherein the first input item is associated with a first distributed electronic ledger 

Claim 6. The computer-implemented method of claim 1, wherein the certification rule comprises a certification information template including a content slot 

Claim 10. A computer system comprising: a computer-readable memory storing executable instructions; and one or more computer processors in communication with the computer-readable memory, wherein the one or more computer processors are configured to execute the .


Allowable Subject Matter


7.	The cited claims 27-34 and 41-49 will not be considered for allowance until a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         































/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687